Citation Nr: 1416892	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for shell fragment wound of the right ear.

2.  Entitlement to an initial disability rating in excess of 30 percent for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to September 1968 and from August 2005 to June 2007.  This matter comes to the Board of Veterans' Appeals (B0ard) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in Atlanta, Georgia.

In July 2012, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Virtual VA claims file and Veterans Benefits Management Claims file.  They contain only evidence that is duplicative of what is contained in the paper claims file or irrelevant to the issues on appeal.

The claim of entitlement to service connection for vertigo and the application to reopen a claim of entitlement to service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the evidence of record is not adequate to rate the claim regarding the shell fragment wound of the right ear.  The VA examinations of record do not comment on whether there is gross distortion or asymmetry of the Veteran's ears.  In addition, the Veteran testified in July 2012 that he believed that the skin over his scar is lost at times.  When the Veteran was last examined, the scar was noted to be stable.  Therefore, a new examination is warranted.

The Board finds that remand is required for issuance of a statement of the case (SOC) regarding the claim for an increased evaluation for headaches.  In the May 2008 rating decision, the RO granted service connection for headaches and assigned a 10 percent evaluation.  In the March 2009 notice of disagreement, the Veteran specifically disagreed with the rating assigned to his headaches in the May 2008 rating decision.  While the RO issued a rating decision in September 2009 that increased the rating from 10 to 30 percent, the Veteran never indicated that this resolved his dispute, and no SOC was issued regarding this matter.  Therefore, remand is necessary to issue a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to assess the severity of his service-connected shell fragment wound of the right ear.  Complete the appropriate worksheets or Disability Benefits Questionnaire.  The examination and report must address whether the Veteran's scar is characterized by visible or palpable tissue loss, gross distortion, or asymmetry of the ears.  The examination and report must address whether the scar is unstable or painful.

2.  Readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

3.  Issue a statement of the case as to the claim for an increased rating for headaches.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal as to the claim.  If an appeal is perfected, it should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



